DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 1/24/2022.
Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2015/0123523 A1) (cited by Applicant).
Re claim 1, Woo discloses a washing machine (fig. 1 ref. 100) comprising: a cabinet (ref. 1 see figs. 1-2) having an opening (ref. 13) at a front side; a drum (ref. 3) rotatably disposed inside the cabinet; a door (ref. 5) configured to open or close the opening; a hinge (ref. 55 see fig. 3) configured to pivotably couple the door to the cabinet; and a wire (¶ [0045] a wire, see  figs. 2-4) extending from an inside of the cabinet to the door, wherein the hinge comprises: a hinge body (ref. 555) coupled to the cabinet, a plurality of hinge arms (ref. 556 a) extending from the hinge body, a plurality of protrusions (ref. 556, 556d) protruding from each of the plurality of hinge arms to form a rotating axis of the door, and an outlet (¶ [0045] ref. 555a or a guide through-hole that….provides a path for passage of a wire) formed in the hinge body between the plurality of hinge arms to allow the wire to pass through the hinge body (see fig. 4).
Re claims 2-5, wherein the plurality of hinge arms comprise a first hinge arm and a second hinge arm that are spaced apart from each other along a direction of the rotating axis (see figs. 3-4); wherein the outlet is formed in the hinge body between the first hinge arm and the second hinge arm (see fig. 4); wherein: the first hinge arm includes a upper surface that is directed upward in the direction of the rotating axis and the second hinge arm includes a lower surface that is directed downward in the direction of the rotating axis, and the outlet is formed in the hinge body between the upper surface of the first hinge arm and the lower surface of the second hinge arm (see fig. 4); wherein the outlet is spaced apart from at least one of the first hinge arm and the second hinge arm (see fig. 4).
Re claim 6, wherein: the hinge body includes a rear surface which faces the cabinet and a front surface which faces the door (see figs. 3-4 rear and front, respectively), and the wire outlet is formed to pass through the hinge body from the rear surface of the hinge body to the front surface of the hinge body (see fig. 4).
Re claim 7, wherein: the cabinet includes a through-hole formed at a position corresponding to the wire outlet (¶ [0045] a guide through-hole), and the wire passing through the wire outlet is guided into the cabinet through the through hole (¶ [0045] path for passage of a wire).
Re claim 11, wherein a hinge arm of the plurality of hinge arms includes a first arm that protrudes forwardly from the hinge body and a second arm that is laterally bent from the first arm (see fig. 4 first arm and second arm of refs. 556a and 556b).
Re claim 12, wherein the plurality of protrusions includes: a first protrusions formed to protrude in a first direction from each of the plurality of hinge arms, and - 33 -DOCKET NO. SAMS14-00065PATENT a second protrusions formed to protrude in a second direction opposite to the first direction from each of the plurality of hinge arms (see fig. 4).
Re claim 13, further comprising: a first electrical component (¶ [0009] power supply device and an information processing device) provided at the cabinet; and a second electrical component (¶ [0009] electronic devices installed in the door) provided at the door, wherein the wire connects the first electrical component and the second electrical component through the outlet of the hinge body (¶ [0009] wires or cables).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by and/or under 35 U.S.C. 103 as being unpatentable over Woo.
Re claim 8, Woo discloses as shown above and further discloses wherein: the hinge body includes an inner edge facing the opening of the cabinet and an outer edge opposite to the inner edge (see figs. 3-4 right and left, respectfully), and regarding “the outlet is formed to be recessed on the outer edge of the hinge body”, Examiner notes wire connector 7 may be considered a part of hinge body 555, such that when assembled together, the “outlet” at end of ref. 733 would thus be recessed on the outer edge (i.e. opposite the opening of the cabinet).  Alternatively, the mere rearrangement of the wire opening and/or integration of a wire connector onto the hinge body, would have been prima facie to one of ordinary skill in the art, for purposes of easy access to wires and/or reduction of components/assembly.  See MPEP 2144.04(VI)(C) and 2144.04(V)(B); 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, as applied above, in view of Chen et al. (US 2018/0127911 A1).
Re claims 9-10, Woo discloses as shown above, but does not disclose wherein: the hinge body further includes: a first edge bent from the outer edge toward the inner edge; a second edge bent from the outer edge toward the inner edge and spaced apart from the first edge; and a third edge connecting the first edge and the second edge, and the outlet is formed by the first edge, the second edge, and the third edge.  However, Chen discloses it is well-known in the washing machine art (abstract) to provide a hinge body (ref. 261) having 3-dimensional and hollow structure (see figs. 7-10) such to have bent edges (in particular see fig. 10 showing bent edges from outer edges, respectively).  It thus being obvious in the combination that the outlet or through-hole of Woo would thus have 3-dimensional structure and “bent edges” from the outer edge, such to satisfy the limitations, as claimed.  Re claim 10, regarding “wherein the first edge and the second edge are substantially parallel to each other”, Woo discloses edges substantially parallel to each other (see fig. 4 edges on either side of ref. 555a).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the hinge body of Woo to further include edges bent from the outer edge, as suggested by Chen, in order to reduce production cost and construction weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711